Citation Nr: 1428767	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO. 09-15 337A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability, to include lumbar degenerative disc disease (DDD.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1976 to November 1976.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 1979 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

By way of background, the Veteran was initially denied service connection for a low back disability in a December 1979 rating decision. The Veteran clearly expressed disagreement with the decision in October 1980 correspondence, but no statement of the case was ever issued nor was the Veteran informed of the steps necessary to perfect an appeal to the Board. As such, the Board finds that the December 1979 rating decision never became final, and therefore the Veteran's appeal has been pending since the December 1979 rating decision.

The Board remanded the issues on appeal for additional development in April 2011 and February 2012. The directives having been substantially complied with, the matter again is before the Board. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDING OF FACT

A low back disability, to include lumbar DDD, was not shown in service; arthritis was not shown within the first post-service year; and the current disability is not shown to be causally or etiologically related to an in-service event, injury or disease.




CONCLUSION OF LAW

The criteria for service connection for a low back disability, to include lumbar DDD, have not been met. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claim. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA issued a VCAA letter in August 2006 and then readjudicated the Veteran's claim in a February 2007 rating decision. This letter advised the Veteran of what evidence was necessary to substantiate his claim, the evidence VA would obtain, the evidence the Veteran must provide, and how disability rating and effective date are determined. As the letter contained all of the necessary information listed above, the Board finds VA has met its duty to notify.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. The Veteran's Social Security Administration records have also been associated with the claims file. 

The Veteran has indicated that he was treated for his low back disability while incarcerated. In October 2009 and March 2010 VA attempted to contact the Michigan Department of Corrections (DOC) and obtain any medical records in their possession. In response to the first letter, the DOC requested a new release form signed by the Veteran, which was provided. No response was received to the second letter and the Veteran was notified that VA was attempting to obtain the records. However, in October 2010 and March 2012 correspondence the Veteran indicated that his medical records from the correctional facility had been destroyed. As such, continued efforts to obtain the records would be futile, and VA had no obligation to make further efforts to obtain them. See 38 C.F.R. § 3.159(c). No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with VA examinations in May 2011 and March 2012. A Veterans Health Administration opinion was also obtained in March 2014.  The examinations and opinion collectively are adequate because the clinicians reviewed the claims folder, conducted medical examinations of the Veteran in May 2011 and March 2012, and provided sufficient supporting rationales for the opinions. Based on the foregoing, the Board finds the examination reports to be thorough, complete, and sufficient bases upon which to reach a decision on the Veteran's claim for service connection for a low back disability. See Rodriguez-Nieves v. Peak, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Since VA has obtained all relevant identified records and provided adequate medical examinations, its duty to assist in this case is satisfied.

II. Service Connection

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases, to include arthritis, manifesting themselves to a certain degree within a certain time after service must have had their onset in service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a). For arthritis, the disease must have manifested to a degree of 10 percent or more within one year of service. 38 C.F.R. § 3.307(a)(3).

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology. 38 C.F.R. § 3.303(b), 3,309; Walker v. Shinseki, 708 F.3d 1331 (2013). Continuity of symptomatology requires that the chronic disease have manifested in service. 38 C.F.R. § 3.303(b). In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity, as distinguished from isolated findings. Id.

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). 

The Veteran contends he is entitled to service connection for a low back disability, to include lumbar DDD. For the reasons stated below, the Board finds that service connection is not warranted on a direct or presumptive basis.

First, direct service connection is not warranted. The Veteran has a current diagnosis of DDD and therefore the first element is met. The Veteran's service treatment records also reflect complaints of low back pain in November 1976, which was noted to be due to over-exercising. Therefore, the Board finds that the evidence shows an in-service event, injury or disease.

Concerning the third element, the preponderance of the evidence is against a finding that the Veteran's current low back disability is causally related to his active duty service. The Veteran has consistently stated that he has had persistent back pain since service, which he is competent to report. Jandreau, 492 F.3d at 1377. However, the Veteran is not competent to opine as to the presence of a causal relationship between his current low back disability and his in-service event, injury or disease, as such a determination requires medical expertise. Id. Thus, the issue of nexus must be decided based on the medical evidence of record.

The Veteran was provided with VA examinations in May 2011 and March 2012. The May 2011 VA examiner stated that it was less likely than not that the Veteran's current disability was related to service as no abnormalities were noted upon examination in service when the Veteran complained of low back pain, and there were no medical records reflecting treatment for back pain until approximately February 2006. The March 2012 VA examiner also stated that it was less likely than not that the Veteran's low back disability was causally related to his service, based on the fact that no high impact injuries were noted in service, and there were no medical records reflecting complaints of low back pain from 1976 until 2006. The March 2012 examiner noted that the Veteran was treated by a chiropractor in December 1979, who stated that the Veteran responded well to treatment and care was discontinued.

VA obtained a third medical opinion in March 2014. After reviewing the file, the physician stated that it is not plausible to attribute the Veteran's current disability to a lumbar strain that occurred roughly 38 years ago, particularly due to the fact that low back strains are conditions of the muscles or ligaments, and do not affect bones or discs. The opining physician noted that the chiropractor seen in December 1979 had stated that the Veteran had subluxation of the spine, but also noted that chiropractic diagnoses such as vertebral subluxation are generally discounted by allopathically trained physicians, such as neurosurgeons.

A statement from the Veteran's chiropractor indicates that the Veteran was treated for back pain 4 times in approximately December 1979, but also states that the Veteran responded well to treatment and care was discontinued. Further, the statement does not attribute the Veteran's low back pain to service or any other cause, nor did it contain a diagnosis of lumbar DDD. The chiropractor did diagnose the Veteran with vertebral subluxation, but also did not relate this chiropractic disability to any in-service event, injury or disease. The Veteran's VA, private, and Social Security medical records, while reflecting complaints of back pain and diagnoses of a low back disability, do not address the issue of a nexus between the Veteran's current disability and his in-service injury.

Based on the evidence of record, the preponderance of the medical evidence is against a finding that the Veteran's current disability is causally or etiologically related to an in-service event, injury or disease. There is no evidence indicating that the Veteran's current lumbar spine disorder, including lumbar DDD, is causally related to his in-service back strain or complaints of pain, and the medical opinions of record are against the claim.  While the Veteran was treated in December 1979 by a chiropractor, the chiropractor did not relate the Veteran's complaints to an in-service injury and specifically noted that the responded well to treatment and discontinued care. As such, direct service connection is not warranted. 38 C.F.R. § 3.303.

Second, the Veteran's low back disability cannot be service-connected on a presumptive basis as a chronic disease. 38 C.F.R. §§ 3.307, 3.309. The Veteran was diagnosed as having degenerative changes by way of a March 2008 VA x-ray report. However, the evidence does not show that arthritis manifested to a degree of 10 percent or more within one year of the Veteran's separation from service. 38 C.F.R. § 3.307(a)(3). The Board notes that a statement from the Veteran's chiropractor indicates that the Veteran was treated for low back pain 4 times in approximately December 1979. However, the statement also indicates that the Veteran responded well to treatment and discontinued treatment. Further, no diagnosis of arthritis was made at that time. As such, the preponderance of the evidence is against a finding that low back disability manifested to a degree of 10 percent within the presumptive period applicable to chronic diseases.

Finally, the Veteran is not competent as a lay person to provide a nexus between current disabilities, including arthritis and degenerative disk disease, and service as such is beyond the ability of a lay person to observe.  The Veteran also cannot service connect a low back disability, other than arthritis, on the basis of continuity of symptomatology. 38 C.F.R. § 3.303(b), 3.309; Walker, 708 F.3d 1331. While there are notations of complaints of back pain in service, these complaints were attributed to over-exercising and no actual disability was diagnosed. To the extent that the Veteran reports continuity of symptoms since service, the VA clinicians reviewed the history and provided negative opinions, which are supported by rationale.  Even if the reports of continuity of symptoms are found to be competent and credible, these statements are outweighed by the more probative medical opinions as the clinicians have medical training and provided explanations for their opinions.  Therefore, service connection based on continuity of symptomatology is not warranted.

Although the Veteran has established a current disability, the preponderance of the evidence weighs against the claim; therefore, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim is denied.


ORDER

Entitlement to service connection for a low back disability, to include lumbar degenerative disc disease, is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


